
	

113 SRES 188 ATS: Recognizing June 30, 2013, as the centennial of the Lincoln Highway, the first transcontinental highway, which originally spanned 3,389 miles through 13 states, including the great State of Nebraska.
U.S. Senate
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 188
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2013
			Mr. Johanns (for
			 himself, Mrs. Fischer, and
			 Mr. Kirk) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing June 30, 2013, as the
		  centennial of the Lincoln Highway, the first transcontinental highway, which
		  originally spanned 3,389 miles through 13 states, including the great State of
		  Nebraska.
	
	
		Whereas Carl G. Fisher, creator of the Lincoln Highway,
			 believed this project would stimulate as nothing else could the building
			 of enduring highways everywhere that will not only be a credit to the American
			 people but that will also mean much to American agriculture and American
			 commerce;
		Whereas, on October 31, 1913, this great highway became
			 the first national memorial to the 16th President of the United States, Abraham
			 Lincoln;
		Whereas the Lincoln Highway brought economic development,
			 tourism, and adventure to every community it touched;
		Whereas, on June 22, 2013, hundreds of motorists will
			 participate in the Lincoln Highway Centennial Auto Tour, which will start
			 simultaneously from the bustling streets of New York’s Time Square in the East
			 and from San Francisco’s serene Lincoln Park in the West;
		Whereas a centennial celebration will take place from June
			 30, 2013, through July 1, 2013, when Lincoln Highway tour motorists will join
			 at the central meeting place of Kearney, Nebraska, which is precisely 1,733
			 miles from both the Atlantic and the Pacific coasts;
		Whereas the Lincoln Highway served as a model and an
			 inspiration for President Dwight D. Eisenhower’s grand initiative for a
			 national highway system to connect every person in the United States;
			 and
		Whereas the Lincoln Highway, more affectionately known as
			 America's Main Street, will continue to be a symbol of Americana
			 and the sense of freedom that comes from driving on the open road: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes June
			 30, 2013, as the centennial of the Lincoln Highway;
			(2)commemorates the
			 important role that the Lincoln Highway has played in significant historical
			 and cultural events in the United States; and
			(3)recognizes the
			 economic growth, modernization in infrastructure, and rural development that
			 resulted from the Lincoln Highway.
			
